Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 10/19/21 have been considered.  Please see Nystrom (20150072328) which teaches that a simulated agent is different than the physical agent in par. 71 and claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trousset (20160328846) in view of Nystrom (20150072328).
Regarding claim 1, Trousset discloses a synthetic medical image generation system, comprising (abstract): 
a processor; and a memory containing an image synthesis application, where the image synthesis application directs the processor to: obtain source image data generated by at least one medical imaging device, where the source image data describes a functional medical image taken of a patient administered with a first imaging agent (pars. 32-33, imaging vessels using a contrast agent); and 
synthesize a predicted medical image of the patient that depicts the patient as if they were administered with a second imaging agent, wherein the first imaging agent and the second imaging agent are different imaging agents (pars. 35-36 and 47, a simulated contrast agent is used, a simulated contrast agent has different properties than the first contrast agent because it is determined by equations and is implemented by computer.  Meaning, a simulated contrast agent will always be different than the first contrast agent). 
Nystrom teaches that a simulated agent is different than the physical agent in par. 71 and claim 15.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Trousset the ability to have a simulated agents that has different properties as taught by Nystrom in order to simulate a new image with a different agent.
Regarding claim 9, the rejection of claim 1 discloses an anatomical image. 
Regarding claim 11, see the rejection of claim 1. 




Claim 2-4, 10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trousset in view of Nystrom in further view of Huang (7876938).
Regarding claim 2, Trousset does not disclose that the images are from a PET.
Huang discloses an FDG PET system in col. 23 lines 35-50.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Trousset and Nystrom the ability to uses images from a PET scanner using a FDG agent as taught by Huang.  The reason is because a PET is a common medical imaging device.  
Regarding claims 3-4, see col. 23 lines 34-35.  Note that all these type of contrast agents are common and very well-known contrast agents.  
Regarding claim 10, see col. 25 lines 45-65 of Huang.  
Regarding claims 12-14 and 19, see the rejection of claims 2-4 and 10.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trousset in view of Nystrom in further view of Sohn (20190066493).
Regarding claim 5, Sohn discloses a neural network in par. 52.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Trousset and Nystrom the ability to use a neural network to synthesize images as taught by Sohn.  The reason is because it allows the system to preserve the geometric structures of the source image (see motivation by Sohn par. 52).
Regarding claims 6-8, see pars. 52-53 and 56 of Sohn, which teach unet, patchgan and gan architecture.  
Regarding claims 15-18, see the rejection of claims 5-8.



Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666